 MT GRAHAM COMMUNITY HOSPITALMt. Graham Community Hospital and Retail ClerksUnion, Local 99, chartered by United Food &Commercial Workers International Union,AFL-CIO, CLC, Petitioner. Case 28-RC-3684July 7, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on September 14, 1979,1and the Hearing Officer's report recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions2and briefs, andhereby adopts the Hearing Officer's findings3andrecommendations as modified herein.Jeannette Chavez: The Hearing Officer foundthat Chavez at the time of the election was a Man-power employee under the CETA (ComprehensiveEmployment and Training Act) program who didnot have a sufficient community of interest withother employees to warrant her inclusion in theunit. We disagree.As the Hearing Officer correctly noted, the goalof the Manpower program is to provide individualswith work experience to enhance their opportuni-ties for unsubsidized employment within the publicor private sector. In line with that goal Chavezwas referred by the Arizona State Department ofEconomic Security to the Graham County Man-power Program (GCMP) as a candidate for thefederally funded CETA program. GCMP in turnreferred Chavez to the Employer for possible em-ployment under the program. The Employer foundi The election was conducted pursuant to a Stipulation for Certifica-lion Upon Consent Election The tally was 18 for, and 17 against. thePetitioner; there were 5 challenged ballots2 In the absence of exceptions we adopt pro forma the Hearing Off-cer's recommendations with respect to the ballots of Eleanor Bruce, Lor-raine Hardesty, and Jeff Hardwick, and as a result the challenges to theballots cast by Bruce and Hardesty are sustained and the challenge to theballot of Hardwick is overruledI In agreement with the Hearing Officer we find that Joy Williams isincluded in the unit. The stipulation of the parties specifically lists boththe classifications which are to be included (nurses aides, orderlies, main-tenance employees, housekeeping employees, and dietary employees) andthose which are to be excluded (registered nurses, technical employees,office clerical employees, professional employees and guards). Williams'classification, physical therapy aide, is not included in either group How.ever, as found by the Hearing Officer, Williams does share a communityof interest which closely aligns her with the included employees. Thus,Williams as a physical therapy aide is closely aligned in interest with atleast the nurses aides and perhaps the orderlies She is not similarlyaligned with any of the excluded classifications Accordingly, we adoptthe Hearing Officer's recommendation that the challenge to her ballot beoverruled.250 NLRB No. 60Chavez acceptable and she went to work on Janu-ary 2, 1979, as a nurses aide on a part-time basis.Chavez was eligible to work under the programfor 6 months.4Pursuant to an agreement betweenthe Employer and GCMP, Manpower agreed topay Chavez for up to 30 hours per week5andmake the appropriate contributions to FICA andstate workmen's compensation.Chavez, after an initial period of training, per-formed the same duties as other nurses aides underthe same supervision. She received her check,however, directly from GCMP on a differentpayday from the other employees at the hospital,and was paid $2.90 per hour rather than $2.96which was the hourly rate for other nurses aides.The higher rate of pay for the other nurses aides,however, appears to be attributable to their beingexperienced in the job, as the Employer, because ofthe cost of training, has a policy against hiringanyone without experience.Chavez, like all employees who worked less than32 hours a week, received only limited benefits,6including a discount at the cafeteria. Unlike thoseemployees, however, Chavez did not earn anycredit for vacations,7and she apparently was notentitled to receive, as they were, double time forworking holidays.8Furthermore, while other part-time employees were eligible for discounts if theyavailed themselves of the Employer's medical serv-ices, the record does not indicate whether Chavezwould have been offered the same discounts hadshe used such services. Finally, Chavez was subjectto a different grievance procedure from non-CETAemployees.Chavez' participation in the CETA program wasoriginally expected to end July 14, 1979. But priorto that date she was told that she would be hiredonce her eligibility in the program expired. Subse-quently, her eligibility was extended to September15 and, when it then ended, she was placed on theEmployer's own payroll, which occurred on Sep-tember 16, 1979.In Mon Valley United Health Services. Inc., 238NLRB 916 (1978), the Board, while acknowledging4 This period was later extended to almost 9 monthss Although in July the maximum number of hours was increased II 40hours, Chavez continued to work 30 hours per week or less6 The Hearing Officer incorrectly compared the benefits receilsed hbChavez with those recei ved by employees who worked 32 hours ormore? Vacation benefits were determined oin a fiormula based on the numberof hours worked' The record is nlot entirely clealr ion this pOini\ sunce the record is sileintas to whether Chasez in fact worked on an) holida), Htisscer. there isnothing to indicate Manpower hwould hale paid Chase, more Ihan $2 10)an hour if she worked on holidays433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it had excluded them in earlier cases,9includ-ed Manpower employees in a unit of that employ-er's regular work force because "these employees[have] substantially the same community of inter-ests as do the other employees involved in this pro-ceeding." In so finding, the Board relied on thefact that "their wages, fringe benefits, and workingconditions are identical to those of the Employer'sregular employees." It found that the indefinitelength of employment for Manpower employees,due to financial constraints facing the Manpowerprogram, was not a sufficient basis for excludingthem from the bargaining unit. The Board alsonoted that the "assimilation of the unemployed andunderemployed into the Nation's work force is afundamental aim of Manpower in general ...[andthat] no useful purpose [would be] served by ex-cluding such employees ...particularly in light ofthe substantial work interests they share with otherunit employees."Since Mon Valley, supra, the Board has includedCETA employees in the bargaining unit wherethey share a substantial work interest with otherunit employees.'°Our review of the facts hereleads us to conclude that Chavez shares such awork interest with other nurses aides. Thus, sheperforms the same work as they do under commonsupervision. Further, her wage rate, while slightlylower than that received by unit employees, iscomparable to theirs when the differing levels ofexperience are taken into account. As to thosebenefits which the Employer's regular part-timeemployees working less than 32 hours a week re-' See 238 NLRB 916, supra, citing The Clark County Mental HealthCenter, d/b/a The Mental Health and Family Services Center, 225 NLRB780 (1976); The Kent County Association for Retarded Citizens d/b/a J.Arthur Trudeare Center, 227 NLRB 1439 (1977). The Hearing Officercited these last two cases in support of her finding that Chavez shouldnot be included in the unit.'o The Workshop, Incorporated, 246 NLRB No. 145 (1979): EvergreenLegal Services, 246 NLRB No. 146 (1979): Montgomery County Opportuni-ty Board. Inc., 249 NLRB No. 103(1980).ceived, Chavez received the meal discount but didnot receive vacation credit and probably could nothave received double time for working holidays. "These differences, however, and the fact that a spe-cial grievance procedure applied to her as a CETAemployee, 2 as well as the fact that she was paiddirectly by GCMP on paydates which differedfrom the Employer's, are outweighed by the simi-larities in her working conditions with the afore-mentioned part-time employees. Thus, we find that,despite the relatively minor differences noted,Chavez, as a CETA employee, shared a substantialwork interest with the Employer's regular employ-ees and that, therefore, her inclusion in the unitwhile employed in that capacity is warranted.13Accordingly, we shall overrule the challenge toChavez' ballot and direct that it be opened andcounted.DIRECTIONIt is hereby directed that the Regional Directorfor Region 28 shall, pursuant to the Rules and Reg-ulations of the National Labor Relations Board,within 10 days from the date of this Decision andDirection, open and count the ballots cast by Jean-nette Chavez, Jeff Hardwick, and Joy Williams andthereafter prepare and cause to be served on theparties a revised tally of ballots and issue the ap-propriate certification.I As noted above, the record is silent as to her eligibility for hospitalservices.12 Indeed. all CETA employees, regardless of the employer, are sub-ject to a separate grievance procedure.13 In Mon Valley, supra, the Board pointed to the fact that the employ-er there attempted to absorb Manpower employees into the regular workforce. Here, since Chavez is the only CETA employee ever hired by theEmployer, it is unclear whether the Employer has such a policy. Howev-er, we note that, as of July, theEmployer had already offered Chavezregular employment when her CETA eligibility was finished and subse-quently hired her as a regular employee when her status as a CETA-sponsored employee terminated434